Citation Nr: 0217961	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  00-24 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an effective date prior to December 8, 
1998, for a 20 percent evaluation for multiple joint 
osteoarthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and L.M.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1943 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Waco, Texas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran's appeal was characterized in the October 2000 
Statement of the Case as whether the decision to grant an 
increased evaluation for osteoarthritis of multiple joints 
from zero percent to 20 percent effective December 8, 
1998, was clearly and unmistakably erroneous.  A careful 
review of the veteran's contentions and the testimony 
presented at the September 2002 hearing reveals that the 
decisions the veteran believes contain clear and 
unmistakable error are May 1989 and April 1990 rating 
decisions, as well as the November 1990 Board decision 
which considered these rating decisions on appeal, and 
reached the same conclusions.  The May 1989 and April 1990 
rating decisions were subsumed by the November 1990 Board 
decision.  In essence, the veteran contends that he is 
entitled to an effective date prior to December 8, 1998, 
based on a clear and unmistakable error in this decision.  
He argues that that the proper diagnosis of his disability 
should have been osteoarthritis instead of rheumatoid 
arthritis as was recognized in an April 1999 rating 
decision, that the evidence to establish this diagnosis 
was of record at the time of the November 1990 Board 
decision, and that this change in diagnosis coupled with 
other medical findings of record at that time would have 
established entitlement to a 20 percent evaluation.  
Therefore, it is the November 1990 Board decision that 
must be examined for clear and unmistakable error.  

The Board notes that an RO is unable to issue a decision 
as to whether or not a Board decision may be revised on 
the basis of clear and unmistakable error.  This is a 
matter which receives initial consideration at the Board.  
38 U.S.C.A. § 7111 (West 1991 & Supp. 2002).  

A motion for revision of a prior Board decision based on 
clear and unmistakable error must meet certain 
requirements in order to qualify for review by the Board.  
38 C.F.R. § 20.1404(a) (2002) requires that the motion 
must be in writing, and must be signed by the moving party 
or that party's representative.  The motion must include 
the name of the veteran; the name of the moving party if 
other than the veteran; the applicable VA file number; and 
the date of the Board decision to which the motion 
relates.  If the applicable decision involved more than 
one issue on appeal, the motion must identify the specific 
issue, or issues, to which the motion pertains.  
Additional information concerning the revision of Board 
decisions on the basis of clear and unmistakable error may 
be found at 38 C.F.R. §§ 20.1400 to 20.1411 (2002). 

A review of the record shows that neither the veteran or 
his representative have submitted any written 
communication that contains the necessary information to 
qualify as a motion for revision of a prior Board decision 
under the provisions of 38 C.F.R. § 20.1404(a) (2002).  
Therefore, this matter is not for consideration before the 
Board.  If the veteran wishes to pursue this matter 
further, he is invited to submit a motion that contains 
the necessary information to the Board.  

Although it was framed differently, the issue as stated on 
the first page of this decision has been developed and 
adjudicated by the RO.  After an unfavorable decision, the 
veteran appealed this issue, and it is properly before the 
Board.  Additional discussion as to the development and 
consideration of this issue will be contained in the 
current decision.  Therefore, the Board finds that the 
only issue in this case is as stated on the first page, 
and that this issue is ready for consideration.  


FINDING OF FACT

The veteran's claim for an increased evaluation for his 
service connected arthritis was received on December 8, 
1998; there is no medical evidence in which it is 
factually ascertainable that an increase in disability 
occurred in the one year prior to receipt of this claim.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
December 8, 1998, for a 20 percent evaluation for multiple 
joint osteoarthritis, have not been met.  38 C.F.R. 
§ 3.400(o)(2) (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the effective date for a 20 
percent evaluation for multiple joint arthritis should be 
prior to December 8, 1998.  He argues that osteoarthritis 
was noted in the 1980s, and that his symptomatology has 
been constant since that time.  

VA has a duty to notify the veteran and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-2098 (2000) 
(VCAA) (to be codified as amended at 38 U.S.C. § 5102 and 
5103 (West 1991 & Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159).  The 
Board finds that these duties have both been met.  

After a July 2000 rating decision found that the December 
8, 1998, effective date for a 20 percent evaluation for 
multiple joint osteoarthritis was proper, the veteran was 
notified of this decision in a July 2000 letter.  The 
October 2000 Statement of the Case explained the reasons 
and bases for the denial of his claim, and provided him 
with the laws and regulations regarding effective dates 
and the provisions of the VCAA.  A July 2002 Supplemental 
Statement of the Case contained additional laws and 
regulations pertaining to his claim, as well as the bases 
for it's continued denial.  These indicated to the veteran 
the evidence required to prevail in his claim, as well as 
what evidence would be obtained by VA, and what evidence 
should be supplied by him.  The veteran has been invited 
to either submit evidence or identify evidence to be 
obtained by VA on multiple occasions.  However, at this 
juncture the Board notes that the opportunities for 
development are limited by the nature of this claim.  
There is no indication that there is any pertinent 
evidence that has not yet been obtained.  Finally, the 
veteran has offered testimony in support of his claims at 
a hearing before the Board.  The Board must conclude that 
the duties to notify and assist have been completed, and 
that the veteran was made aware of what evidence he should 
provide, and what evidence would be obtained by VA.  
Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Any "error" to the veteran resulting from 
this decision does not affect the merits of his claim or 
substantive rights, for the reasons discussed above, and 
is therefore, harmless.  See 38 C.F.R. § 20.1102 (2002).  

The record shows that entitlement to a compensable 
evaluation for the veteran's service connected rheumatoid 
arthritis was denied in a November 1990 Board decision.  
The veteran submitted a new claim for entitlement to an 
increased evaluation for this disability in June 1991, but 
it was denied in an August 1991 rating decision.  The 
veteran did not submit a notice of disagreement with this 
within one year of receipt of notice thereof.  Therefore, 
both the November 1990 Board decision and the August 1991 
rating decision are final.  38 U.S.C.A. §§ 7104(b), 7105 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.105, 20.1105 
(2002).

The veteran submitted an additional claim for entitlement 
to an increased evaluation for his multiple joint 
arthritis.  This claim was received on December 8, 1998.  
On the basis of this claim, an April 1999 rating decision 
changed the diagnosis of the veteran's disability to 
multiple joint osteoarthritis, and the evaluation was 
increased to 20 percent.  The effective date of the 20 
percent evaluation was December 8, 1998.  

In general, the effective date of an evaluation and award 
of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400 (2002).  

The effective date of an increase in disability 
compensation is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from 
such date.  Otherwise, the effective date is the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2002).  

The Board finds that December 8, 1998, is the earliest 
possible effective date for the 20 percent evaluation for 
the veteran's multiple joint osteoarthritis.  The 
veteran's claim for an increased evaluation was received 
on December 8, 1998.  There is no communication from the 
veteran subsequent to the August 1991 rating decision but 
prior to December 8, 1998, which may be interpreted as an 
additional claim.  Finally, although there are July 1998 
private medical records which contain diagnoses of 
polysymmetric arthritis and mild degenerative joint 
disease of the knees, the record does not contain an 
evaluation of the veteran's multiple joint arthritis 
during the one year prior to receipt of the December 8, 
1998, claim, so it cannot be factually ascertained that an 
increase in disability occurred during this period.  
Therefore, the earliest possible effective date is the 
date of receipt of the veteran's claim, and an effective 
date prior to December 8, 1998, is not warranted.  







(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date prior to December 8, 
1998, for a 20 percent evaluation for multiple joint 
osteoarthritis is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

